Case 3:20-cv-00719-LAB-DEB Document 61 Filed 03/25/21 PageID.779 Page 1 of 10



  1
  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                    SOUTHERN DISTRICT OF CALIFORNIA
 10
        GRANDESIGN ADVERTISING                 Case No. 3:20-cv-00719-LAB-DEB
 11     FIRM, INC.,
                                               ORDER DENYING MOTION TO
 12                                            DISMISS UNDER FED. R. CIV. P.
                     Plaintiff,
 13         v.                                 12(b)(2) [Dkt. 15]
 14     TALON US (GRANDESIGN) LLC
 15     and TALON OUTDOOR, LTD.,
 16                  Defendants.
 17     TALON US (GRANDESIGN) LLC,
 18
                     Counterclaimant and
 19                  Third-Party Plaintiff,
 20         v.

 21     GRANDESIGN ADVERTISING
        FIRM, INC., and AARON GAEIR,
 22
 23                   Counterclaim
                      Defendant and Third-
 24
                      Party Defendant.
 25
 26         Plaintiff Grandesign Advertising Firm, Inc. (“Grandesign”) alleges that
 27   Talon US (Grandesign) LLC (“Talon US”) violated the Lanham Act by using
 28   Grandesign’s tradename and breached an Asset Purchase Agreement under
                                                            3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 61 Filed 03/25/21 PageID.780 Page 2 of 10



  1   which Talon US acquired part of Grandesign’s business. Grandesign names
  2   Talon US’s ultimate parent, Talon Outdoor, Ltd. (“Talon Outdoor”), a United
  3   Kingdom entity headquartered in London, England, as a defendant, too.
  4         Talon Outdoor has moved to dismiss the claims against it for lack of
  5   personal jurisdiction. (Dkt. 15.) Grandesign opposes that Motion and argues
  6   that, at a minimum, it should have an opportunity to conduct jurisdictional
  7   discovery to determine whether Talon US is its foreign parent’s alter ego.
  8         Grandesign fails to make the necessary prima facie showing of general
  9   jurisdiction under an alter ego theory, but it alleges enough to establish
 10   specific jurisdiction. The Motion is DENIED. (Dkt. 15.)
 11                                 BACKGROUND
 12         Talon Outdoor, a United Kingdom limited company with its principal
 13   place of business in London, sought to expand the operations of its family of
 14   companies to the west coast of the United States. To accomplish that, it
 15   directed one of its subsidiaries to form a new subsidiary, Talon US. The new
 16   entity executed an asset purchase agreement with Grandesign, but payments
 17   under that agreement came from Talon Outdoor and, when the final payment
 18   came due, Grandesign received a notice sent by a Talon Outdoor executive
 19   and directing questions to that executive.
 20         Grandesign alleges that Talon Outdoor is liable under the APA since
 21   Talon US is merely an alter ego of its parent. It contends that Talon Outdoor
 22   is subject to the Court’s personal jurisdiction on the same basis.
 23                                   DISCUSSION
 24         The burden of proving personal jurisdiction rests with the plaintiff.
 25   Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). On a
 26   motion to dismiss under Rule 12(b)(2), the plaintiff must make only a prima
 27   facie showing of personal jurisdiction. American Tel. & Yel. Co. v. Compagnie
 28   Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir. 1996).
                                           -2-                  3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 61 Filed 03/25/21 PageID.781 Page 3 of 10



  1         Courts may exercise either general or specific jurisdiction over a
  2   defendant. Under the former theory, a corporate defendant’s connections
  3   must be “so continuous and systematic as to render it essentially at home in
  4   the forum state.” Williams v. Yamaha Motor Co. Ltd., 851 F.3d 1015, 1020
  5   (2017) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.
  6   915 (2011)). Specific jurisdiction, on the other hand, “requires that the
  7   defendant have certain minimum contacts such that the maintenance of the
  8   suit does not offend traditional notions of fair play and substantial justice”—
  9   that is, “the defendant’s suit-related conduct must create a substantial
 10   connection with the forum state.” Id. at 1022-23 (quoting Int’l Shoe Co. v.
 11   Washington, 326 U.S. 310, 318 (1945) and Walden v. Fiore, 571 U.S. 277,
 12   284 (2014)).
 13         Although Grandesign fails to establish that Talon Outdoor has
 14   continuous and systematic contacts with California, it makes the required
 15   prima facie showing that Talon Outdoor’s suit-related conduct create a
 16   substantial connection with California. Accordingly, the Court can exercise
 17   specific personal jurisdiction over Talon Outdoor in this matter.
 18         I. Grandesign Fails to Make a Prima Facie Showing of General
 19            Jurisdiciton
 20         Grandesign offers only one theory supporting general jurisdiction over
 21   Talon Outdoor: that Talon US, which is undisputedly subject to the Court’s
 22   jurisdiction, is Talon Outdoor’s alter ego. (Dkt. 29 at 9.) “The alter ego test is
 23   designed to determine whether the parent and subsidiary are not really
 24   separate entities, such that one entity's contacts with the forum state can be
 25   fairly attributed to the other.” Ranza v. Nike, Inc., 793 F.3d 1059, 1071 (9th
 26   Cir. 2015) (internal marks omitted). To establish that Talon Outdoor and
 27   Talon US “are not really separate entities” at this stage, Grandesign must
 28   make a prima facie showing “(1) that there is such a unity of interest and
                                             -3-               3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 61 Filed 03/25/21 PageID.782 Page 4 of 10



  1   ownership such that the separate personalities of the two entities no longer
  2   exist and (2) that failure to treat them as one would result in fraud or injustice.”
  3   Id. at 1073 (marks omitted, quoting Doe v. Unocal Corp., 248 F.3d 915, 926
  4   (2001)).
  5         The unity of interest of prong requires “a showing that the parent
  6   controls the subsidiary to such a degree as to render the latter the mere
  7   instrumentality of the former.” Id. The parent must have “pervasive control . . .
  8   such as . . . [its] dictat[ion of] every facet of the subsidiary’s business—from
  9   broad policy decisions to routine matters of day-to-day operation.” Id. The
 10   parent’s mere involvement in day-to-day operations, as opposed to its control
 11   over or dictation of them, doesn’t suffice to label the subsidiary an alter ego.
 12   See id. at 1073-74.
 13         Grandesign’s showing falls short of this standard. It alleges:
 14         1) Talon Outdoor negotiated the APA and made payments under that
 15              agreement on Talon US’s behalf, (Dkt. 1 ¶¶ 20, 28, 30);
 16         2) Talon Outdoor, on its website, listed Talon US’s offices as Talon
 17              Outdoor offices, (id. ¶ 21), and assigns its employees email
 18              addresses through Talon Outdoor’s domain, talonoutdoor.com, (id.
 19              ¶ 29);
 20         3) Talon US doesn’t “keep minutes of major corporate decisions,
 21              ensur[e] proper capitalization, maintain[] the distinction between
 22              corporate assets and parent assets, and maintain[] separate bank
 23              accounts,” with Talon US continuing to have no bank account
 24              through July 2019, (id. ¶¶ 22, 23);
 25         4) Talon US “shadow-operated off of Grandesign’s infrastructure,” (id.
 26              ¶ 23 (emphasis added)), paying business expenses, payroll, and
 27              contractors through Grandesign’s infrastructure and relying on
 28              Grandesign for insurance, (id. ¶¶ 23-25);
                                              -4-                3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 61 Filed 03/25/21 PageID.783 Page 5 of 10



  1         5) “Directives to Grandesign from Talon typically come from Talon
  2            Outdoor executives or employees, not Talon US,” (id. ¶ 27);
  3         6) Talon US and Talon Outdoor have substantial overlap in directors
  4            and management personnel, (id. ¶¶ 29-32);
  5         7) That Talon Outdoor’s CEO, Barry Cupples, directed Aaron Gaeir,
  6            Grandesign’s former CEO and then Talon US’s Chief Revenue
  7            Officer, to copy Cupples “on all mails to any colleagues at Talon on
  8            this side of the pond,” that is, communications with Talon Outdoor;
  9         8) That one of Talon US’s managers “was surprised,” five days after
 10            Gaeir’s termination, that Talon US wouldn’t be paying Gaeir the Final
 11            Earnout Payment in dispute in this case, and “stated that he was
 12            under the impression that the payment had to be made and had
 13            already been made,” (id. ¶¶ 34, 36); and
 14         9) Talon US “acted based on purported authorization from various
 15            sources,’ including individuals purporting to hold titles with Talon US
 16            while also serving as executives of Talon Outdoor or other entities
 17            in the Talon family (id. ¶ 35).
 18         But none of this amounts to pervasive control of Talon. The payment of
 19   large, extraordinary expenses is anything but a day-to-day operation. The
 20   sharing of a website, while suggestive of a close relationship, doesn’t indicate
 21   control. Talon US’s use of Grandesign’s infrastructure suggests that Talon
 22   US wasn’t fully fleshed-out, but it speaks more to Grandesign’s own leverage
 23   over Talon US than it does to Talon Outdoor’s control.
 24         That “[d]irectives to Grandesign from Talon” came from Talon Outdoor
 25   doesn’t move the needle, either—were these “directives” in connection with
 26   Grandesign’s duties to Talon US? Did they relate to the APA, or to day-to-
 27   day operations? Without more specificity, this vague allegation doesn’t speak
 28   to the level of control that Talon Outdoor exerted over Talon US.
                                             -5-              3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 61 Filed 03/25/21 PageID.784 Page 6 of 10



  1           And even the allegation that Cupples wanted to be copied on
  2   communications between Talon US and Talon Outdoor, while it reaches the
  3   level of day-to-day, doesn’t support a plausible inference that Talon Outdoor
  4   controlled Talon US. To the contrary, that request is just as consistent with
  5   the inference that Cupples sought to maintain control over Talon Outdoor’s
  6   relationship with a separate entity.
  7           The Court’s conclusion is confirmed by Talon Outdoor’s affidavits.
  8   Talon Outdoor “is not responsible for securing clients for [Talon US],”
  9   (Dkt. 15-2 ¶ 13), it “does not share any bank accounts with [Talon US]” as of
 10   August 2019, (id. ¶ 16), and it funded Talon US’s operations through an
 11   interest-bearing loan. (Dkt. 15-3 ¶ 3). Talon US, for its part, “makes its own
 12   corporate decisions[,] . . .passes its own resolutions,” and maintains separate
 13   accounts and books. (Dkt. 15-4 ¶¶ 18-19.)
 14           Grandesign must make a prima facie showing of Talon Outdoor’s
 15   pervasive control of Talon US, and it hasn’t done so. The parent entity’s
 16   heavy involvement in the APA isn’t enough to establish the level of day-to-
 17   day control necessary to show that Talon US is a mere alter ego of Talon
 18   Outdoor. Talon US’s jurisdictional contacts can’t be imputed to Talon Outdoor,
 19   so the Court doesn’t have general personal jurisdiction over that Defendant.
 20           II. Talon Outdoor Is Subject to the Court’s Specific Personal
 21              Jurisdiction
 22           While Grandesign’s showing isn’t enough to establish general
 23   jurisdiction, it satisfies the standard for specific jurisdiction. A defendant is
 24   subject to such jurisdiction where its “minimum contacts” with a forum suffice
 25   to show that it would not “offend traditional notions of fair play and substantial
 26   justice” for it to face claims against it in that forum. Williams, 851 F.3d at
 27   1022. 1 “[T]he defendant’s suit-related conduct must create a substantial
 28   1
          Because the Court sits in California, its specific jurisdiction is limited by
                                             -6-               3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 61 Filed 03/25/21 PageID.785 Page 7 of 10



  1   connection with” California to be subject to suit here. Id. at 1022-23.
  2         A connection to a California-based plaintiff isn’t enough—the
  3   jurisdictional inquiry must “focus[] on the relationship among the defendant,
  4   the forum, and the litigation.” Walden, 571 U.S. at 287. “The proper question
  5   is not whether the plaintiff experienced a particular injury or effect but whether
  6   the defendant’s conduct connects him to the forum in a meaningful way.” Id.
  7   at 290. To exercise specific personal jurisdiction over an out-of-state
  8   defendant, then, the Court must be satisfied that: “(1) the defendant either
  9   purposefully directs its activities or purposefully avails itself of the benefits
 10   afforded by the forum’s laws; (2) the claim arises out of or relates to the
 11   defendant’s forum-related activities; and (3) the exercise of jurisdiction
 12   comports with fair play and substantial justice.” Williams, 851 F.3d at 10123
 13   (internal marks removed).
 14         Grandesign’s Complaint successfully invokes the Court’s jurisdiction
 15   under this theory. Talon Outdoor purposefully directed its activities to
 16   California, “expand[ing] its U.S. coverage” by purchasing assets from
 17   Grandesign, a California business. (Dkt. 1 ¶ 20 (quoting Talon Outdoor press
 18   release).) Its executives negotiated the APA, with Talon Outdoor Chairman
 19   and co-founder Eric Newnham signing the APA as a Manager of Talon US.
 20   (Id. ¶¶ 9, 10, 28; Dkt. 1-2 at 46.) It then made payments to Grandesign under
 21   the APA on Talon US’s behalf, and when the Earn-Out Payment at issue in
 22   this case came due, a Talon Outdoor executive with no apparent relationship
 23   to Talon US transmitted a notice to Gaeir stating that he would not be
 24   receiving the Earn-Out Payment. (Id. ¶ 31.) The notice informed him, too, that
 25   any questions should be directed to the same Talon Outdoor executive.
 26
      California’s long-arm statute, too. But that statute permits the exercise of
 27   jurisdiction to the limits of due process, so the analyses for personal
 28   jurisdiction under state law and federal due process are the same. Cal. Code
      Civ. Proc. § 410.10; Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1110.
                                             -7-               3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 61 Filed 03/25/21 PageID.786 Page 8 of 10



  1   (Dkt. 1-5 at 3.) Five days later, one of Talon US’s two Managers expressed
  2   surprise when he learned that Gaeir didn’t receive payment, stating that he
  3   believed that the payment had been made. (Dkt. 1 ¶ 34.)
  4         These allegations—which aren’t contradicted by the affidavits Talon
  5   Outdoor offers—establish a plausible inference that Talon Outdoor, not Talon
  6   US, made the decision that Gaeir wouldn’t be paid. Accordingly, Gaeir’s
  7   claims arise out of Talon Outdoor’s forum-related activities.
  8         Finally, the Court finds that the exercise of jurisdiction over Talon
  9   Outdoor comports with fair play and substantial justice. Under this prong, the
 10   Court must consider seven factors: “(1) the extent of the defendants'
 11   purposeful injection into the forum state's affairs; (2) the burden on the
 12   defendant of defending in the forum; (3) the extent of conflict with the
 13   sovereignty of the defendant's state; (4) the forum state's interest in
 14   adjudicating the dispute; (5) the most efficient judicial resolution of the
 15   controversy; (6) the importance of the forum to the plaintiff's interest in
 16   convenient and effective relief; and (7) the existence of an alternative forum.”
 17   Dole Food, 303 F.3d at 1114 (9th Cir. 2002).
 18         As to the first factor, the extent of Talon Outdoor’s purposeful direction
 19   of its activities toward California supports the conclusion that it has sufficiently
 20   purposefully injected itself into California’s affairs. See id. at 1114-15 (noting
 21   overlap   between      “purposeful    injection”   and    “purposeful    availment
 22   requirement.”)
 23         For the second, it would be burdensome to require Talon Outdoor, a
 24   UK entity, to defend against a suit in California. But the Ninth Circuit
 25   recognizes that “[m]odern advances in communications and transportation
 26   have significantly reduced the burden of litigating in another country,” and
 27   that English-speaking defendants face lesser burdens than they otherwise
 28   would. Id. at 1115. Talon Outdoor’s affidavits and the other exhibits submitted
                                              -8-                3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 61 Filed 03/25/21 PageID.787 Page 9 of 10



  1   in support of this motion satisfy the Court that the relevant executives are
  2   fluent in English. The second factor weighs against a finding of fair play and
  3   substantial justice, but not heavily.
  4         Third, any conflict with the sovereignty of the United Kingdom (beyond
  5   the minor conflict that necessarily occurs when a foreign national faces
  6   litigation in an American court) isn’t apparent here, so this factor, too, weighs
  7   only weakly against a finding of fair play and substantial justice.
  8         Fourth is California’s interest in adjudicating this dispute. Grandesign
  9   has its principal place of business in California and the assets it sold remain
 10   in California. (Dkt. 1 ¶¶ 1, 5.) California has a strong interest in providing a
 11   forum for its residents. See Dole Food, 303 F.3d at 1115-16 (citing Panavision
 12   Intern., L.P. v. Toeppen, 141 F.3d 1316, 1323 (9th Cir. 1998).
 13         The fifth factor, efficient resolution, focuses on the location of the
 14   evidence and witnesses. Panavision, 141 F.3d at 1323. Even in 1998, “[i]t
 15   [was] no longer weighed heavily given the modern advances in
 16   communication and transportation.” Id. This factor favors California, as well.
 17   The presence of Grandesign and Talon US offices, the purchased assets,
 18   and Gaeir in San Diego indicates that the case’s center of gravity is here,
 19   rather than in the United Kingdom.
 20         Sixth, litigation in California is important to Grandesign’s ability to obtain
 21   convenient and effective relief because doing so permits Grandesign to
 22   litigate its claims against both Talon entities in a single lawsuit in a single
 23   country. While this factor is “not of paramount importance,” it favors the
 24   Court’s exercise of jurisdiction over Talon Outdoor. Dole, 303 F.d3 at 1116.
 25         Seventh and finally, “whether another reasonable forum exists
 26   becomes an issue only when the forum state is shown to be unreasonable.”
 27   Sinatra v. National Enquirer, Inc., 854 F.2d 1191, 1201 (9th Cir. 1988).
 28   Because this forum hasn’t been shown to be unreasonable, this factor is not
                                              -9-               3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 61 Filed 03/25/21 PageID.788 Page 10 of 10



  1   relevant here.
  2         Balancing these factors, the Court finds that exercise of jurisdiction over
  3   Talon Outdoor comports with fair play and substantial justice.
  4                                   CONCLUSION
  5         Because (1) Talon Outdoor purposefully directed its activities toward
  6   California, (2) the suit arises out of Talon Outdoor’s contacts with California,
  7   and (3) exercise of jurisdiction over Talon Outdoor comports with fair play and
  8   substantial justice, the motion to dismiss for lack of personal jurisdiction is
  9   DENIED.
 10         The Court’s finding that the Complaint fails to adequately allege alter
 11   ego ultimately may result in dismissal of Grandesign’s claim against Talon
 12   Outdoor relying the related theory of veil piercing. While serial motions to
 13   dismiss are disfavored, Talon Outdoor may brief this issue via motion to
 14   dismiss under Rule 12(b)(6) filed within 14 days of this Order.
 15
 16   Dated: March 24, 2021
 17                                                  ________________________
                                                     Hon. Larry Alan Burns
 18                                                  United States District Judge
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            - 10 -              3:20-CV-00719-LAB-DEB
